Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 1 of 6 PageID #: 10




RMT:CRH/ICR
F.#2017R00879


UNITED STATES DISTRICT COURT
                                                                           OCT 18 2019 ^
EASTERN DISTRICT OF NEW YORK                                            BROOKLYN OFFICE
                                        X


UNITED STATES OF AMERICA                              INFORMATI ON


       - against -                                     Cr. No. 19-450(MKB^
                                                      (T. 18,U.S.C., §§371,982(a){2),
ZEESHAN ZAIDI,                                         982(b)(1), 1030(0(1), 1030(0(2) and
                                                       3551 Mm--, T. 21, U.S.C., § 853(p))
                        Defendant.


                                        X


THE UNITED STATES ATTORNEY CHARGES:

              COMPUTER INTRUSION AND WIRE FRAUD CONSPIRACY

               1.     In or about and between November 2013 and December 2015, both

dates being approximate and inclusive, within the Eastern District of New York and

elsewhere, the defendant ZEESHAN ZAIDI,together with others, did knowingly and

willfully conspire:

                      (a)    to intentionally access one or more computers, to wit: computers

belonging to a company whose identity is known to the United States Attorney (the "Victim

Company"), without authorization and to exceed authorized access, and thereby to obtain

information, to wit: intellectual property, proprietary business information regarding client

relationships and future business plans, from one or more protected computers for purposes

of commercial advantage and private financial gain, and in furtherance of criminal and

tortious acts in violation ofthe laws ofthe United States and one or more States, and the
Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 2 of 6 PageID #: 11




value of said information exceeded $5,000, contrary to Title 18, United States Code, Section

1030(a)(2)(C);

                     (b)     with intent to defraud, to access one or more protected

computers, to wit: computers belonging to Victim Company, without authorization, and to

exceed authorized access, and by means ofsuch conduct to further the intended fraud and

obtain something of value, to wit: intellectual property, proprietary business information

regarding client relationships and hiture business plans, contrary to Title 18, United States

Code, Section 1030(a)(4); and

                     (c)     to devise a scheme and artifice to defraud Victim Company, and

to obtain money and property from Victim Company,to wit: intellectual property,

proprietary business information regarding client relationships and future business plans, by

means of one or more materially false and fraudulent pretenses, representations and

promises, and for the purpose of executing such scheme and artifice, to transmit and cause to

be transmitted by means of wire communication in interstate and foreign commerce, one or

more writings, signs, signals, pictures and sounds, to wit: electronic communications to

computers ofthe Victim Company, contrary to Title 18, United States Code, Section 1343.

              2.      In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendant ZEESHAN ZAIDI,together with

others, did commit and cause the commission of, among others, the following:

                                        OVERT ACTS


                      (a)    On or about and between November 14, 2013 and November

18, 2013, a co-conspirator ("Coconspirator-1") who was a former Victim Company

employee and then-current employee of a U.S.-based ticket sales and distribution company
 Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 3 of 6 PageID #: 12




(the "Ticketing Company")provided several other Ticketing Company employees,including

ZAIDI, with information regarding Victim Company's client base and other information to

which Coconspirator-1 had access because of his former employment at Victim Company.

                    (b)    On or about and between January 8, 2014 and January 9, 2014,

ZAIDI directed Coconspirator-1 to access without authorization one or more Victim

Company "Artist Toolboxes" hosted on Victim Company computers through wire

communications passing through the waters ofthe Eastern District ofNew York.

                    (c)    On or about and between January 10, 2014 and January 24,

2014,ZAIDI prepared presentations for senior management ofthe Ticketing Company and

its parent company, which presentations included images taken from Victim Company

computers that were accessed without authorization.

                    (d)     On or about May 14, 2014,ZAIDI directed Coconspirator-1 to

access without authorization approximately 12 Victim Company "Artist Toolboxes" hosted

on Victim Company computers.

                    (e)     On or about and between May 15, 2014 and June 18, 2014,

ZAIDI prepared presentations for senior management ofthe Ticketing Company and its

parent company, which presentations included images taken from Victim Company

computers that were accessed without authorization.

                    (f)    In or about January 2015,ZAIDI directed a Ticketing Company

employee to monitor Victim Company activity by accessing Uniform Resource Locators to

ticketing web pages controlled by Victim Company in order to obtain information about

Victim Company clients and potential clients.
 Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 4 of 6 PageID #: 13




                     (g)     On or about and between January 16, 2015 and February 6,

2015, Coconspirator-1 met with several Ticketing Company employees in Los Angeles,

California, and gave a presentation in which Coconspirator-1 accessed without authorization

one or more Victim Company "Artist Toolboxes" hosted on Victim Company computers

through wire communications passing through the waters ofthe Eastern District of New

York.

              (Title 18, United States Code, Sections 371 and 3551 et seq.)

                        CRIMINAL FORFEITURE ALLEGATION


              3.     The United States hereby gives notice to the defendant that, upon his

conviction ofthe offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Sections 982(a)(2) and 1030(i)(l), which require any

person convicted of such offense to forfeit any property constituting, or derived from,

proceeds obtained directly or indirectly as a result ofsuch offense, and such person's interest

in any personal property that was used or intended to be used to commit or to facilitate the

commission of such offense.

              4.      If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                     (a)     cannot be located upon the exercise of due diligence;

                     (b)      has been transferred or sold to, or deposited with, a third party;
  Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 5 of 6 PageID #: 14




                      (c)     has been placed beyond the jurisdiction ofthe court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Sections 982(b)(1) and 1030(i)(2), to seek

forfeiture of any other property ofthe defendant up to the value ofthe forfeitable property

described in this forfeiture allegation.

              (Title 18, United States Code, Sections 982(a)(2), 982(b)(1), 1030(i)(l) and

1030(i)(2); Title 21, United States Code,Section 853(p))




                                                     ^oCw>-0
                                                  RICHARD P. DONOGHUE
                                                  UNITED STATES ATTORNE'
                                                  EASTERN DISTRICT OF NEW YORK
                                                                            FJ: 2017R00879
                                                                            FORM DBD-34      No.
Case 1:19-cr-00450-MKB Document 7 Filed 10/18/19 Page 6 of 6 PageID #: 15




                                                                            JUN. 85
                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                    EASTERN District of NEW YORK
                                                                                                                           CRIMINAL DIVISION
                                                                                                           THE UNITED STATES OF AMERICA
                                                                                                                                       vs.
                                                                                                                               ZEESHAN ZAIDI,
                                                                                                                                                                   Defendant.
                                                                                                                           INFORMATION
                                                                                               (T. 18, U.S.C., §§ 371, 982(a)(2), 982(b)(1), 1030(i)(l), 1030(i)(2),
                                                                                                                  1349 and 3551 rt seg.; T. 21, U.S.C.,§ 853(p))
                                                                                                   A true bill.
                                                                                                                                                                     Foreperson
                                                                                             Filed in open court this                        day,
                                                                                             of                           A.D.20
                                                                                                                                                                          Clerk
                                                                                             Bail, $
                                                                                                                      Craig R. Heeren & Ian C. Richardson
                                                                                                                     Assistant U.S, Attorneys(718)254-7000
